UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK


 Nancy Santos and Paul Jacquez, on behalf of
 themselves and all others similarly situated,         Case No.: 20-CV-06706 (AEK)

                                  Plaintiff(s),
                                                       CONFIDENTIALITY STIPULATION
 v.                                                    AND PROPOSED PROTECTIVE
                                                       ORDER
 Metro Portfolios, Inc, et al.

                                  Defendant(s).



       WHEREAS, the parties having agreed to the following terms of confidentiality, and the
Court having found that good cause exists for the issuance of an appropriately tailored
confidentiality order pursuant to Rule 26(c) of the Federal Rules of Civil Procedure, it is hereby
       ORDERED that the following restrictions and procedures shall apply to the information
and documents exchanged by the parties in connection with the pre-trial phase of this action:
      1. Counsel for any party may designate any document or information, in whole or in part, as
         confidential if counsel determines, in good faith, that such designation is necessary to
         protect the interests of the client in information that is proprietary, a trade secret, or
         otherwise sensitive non-public information (“Confidential Information”). Information and
         documents designated by a party as confidential will be stamped “CONFIDENTIAL.”
      2. The Confidential Information disclosed will be held and used by the person receiving
         such information solely for use in connection with the action.
      3. In the event a party challenges another party’s designation of confidentiality, counsel
         shall make a good faith effort to resolve the dispute, and in the absence of a resolution,
         the challenging party may seek resolution by the Court. Nothing in this Protective Order
         constitutes an admission by any party that Confidential Information disclosed in this case
         is relevant or admissible. Each party reserves the right to object to the use or admissibility
         of the Confidential Information.
      4. Documents designated as “CONFIDENTIAL” shall not be disclosed to any person,
         except:
              a. The requesting party and counsel, including in-house counsel;
              b. Employees of such counsel assigned to and necessary to assist in the litigation;
              c. Consultants or experts assisting in the prosecution or defense of the matter, to the
                 extent deemed necessary by counsel; and
              d. The Court (including the mediator, or other person having access to any
                 Confidential Information by virtue of his or her position with the Court).

                                                   1
The parties should meet and confer if any production requires a designation of “For Attorneys’
or Experts’ Eyes Only.”
    5. Prior to disclosing or displaying the Confidential Information to any person, counsel
        must:
            a. Inform the person of the confidential nature of the information or documents;
            b. Inform the person that this Court has enjoined the use of the information or
                documents by him/her for any purpose other than this litigation and has enjoined
                the disclosure of the information or documents to any other person; and
            c. Require each such person to sign an agreement to be bound by this Order in the
                form attached as Exhibit A.
    6. The disclosure of a document or information without designating it as
        “CONFIDENTIAL” shall not constitute a waiver of the right to designate such document
        or information as Confidential Information. If so designated, the document or information
        shall thereafter be treated as Confidential Information subject to all the terms of this
        Stipulation and Order.
    7. Any Personally Identifying Information (“PII”) (e.g., social security numbers, financial
        account numbers, passwords, and information that may be used for identity theft)
        exchanged in discovery shall be maintained by the receiving party in a manner that is
        secure.
    8. Pursuant to Federal Rule of Evidence 502, the production of privileged or work product
        protected documents or communications, electronically stored information (“ESI”) or
        information, whether inadvertent or otherwise, shall not constitute a waiver of the
        privilege or protection from discovery in this case or in any other federal or state
        proceeding. This Order shall be interpreted to provide the maximum protection allowed
        by Federal Rule of Evidence 502(d). Nothing contained herein is intended to or shall
        serve to limit a party’s right to conduct a review of documents, ESI or information
        (including metadata) for relevance, responsiveness and/or segregation of privileged
        and/or protected information before production.
    9. Notwithstanding the designation of information as “CONFIDENTIAL” in discovery,
        there is no presumption that such information shall be filed with the Court under seal.
        The parties shall follow the Court’s procedures for requests for filing under seal.
    10. At the conclusion of litigation, Confidential Information and any copies thereof shall be
        promptly (and in no event later than 30 days after entry of final judgment no longer
        subject to further appeal) returned to the producing party or certified as destroyed, except
        that the parties’ counsel shall be permitted to retain their working files on the condition
        that those files will remain protected.
    11. Nothing herein shall preclude the parties from disclosing material designated to be
        Confidential Information if otherwise required by law or pursuant to a valid subpoena.

SO STIPULATED AND AGREED.

Dated: May 20, 2021
       White Plains, New York

                                                 2
/s/ Daniel A. Schlanger                    /s/ Robert L. Arleo
Daniel S. Schlanger                        Robert L. Arleo
Schlanger Law Group LLP                    Robert L. Arleo Esq. P.C.
333 Fairview Avenue                        1345 Sixth Avenue, 33rd Floor
Westwood, NJ 07675                         New York, NY 10105
T: 212-500-6114                            T: 212-551-1115
F: 646-612-7996                            F: 518-751-1801
E: dschlanger@consumerprotection.net       E: RobertArleo@gmail.com

Counsel for Plaintiffs                     Counsel for Defendants Metro Portfolios,
                                           Inc., Selip & Stylianou, LLP and David
                                           Cohen

                                           /s/ Han Sheng Beh
                                           Han Sheng Beh
                                           Hinshaw & Culbertson LLP
                                           800 Third Avenue, 13th Floor
                                           New York, NY 10022
                                           T: 212-471-6238
                                           F: 212-935-1166
                                           E: HBeh@hinshawlaw.com

                                           Counsel for Defendants Midland Funding,
                                           LLC d/b/a Midland Funding of Delaware,
                                           LLC, Encore Capital Croup, Inc. and Midland
                                           Credit Management, Inc.


                                       SO ORDERED.

                                       __________________________
                                       ANDREW E. KRAUSE
                                       United States Magistrate Judge
                                       May 27, 2021




                                       3
                                           EXHIBIT A

                                            Agreement

       I have been informed by counsel that certain documents or information to be disclosed to

me in connection with the matter entitled Santos v. Metro Portfolios, Inc. et al. have been

designated as confidential. I have been informed that any such documents or information labeled

“CONFIDENTIAL” are confidential by Order of the Court. I hereby agree that I will not disclose

any information contained in such documents to any other person. I further agree not to use any

such information for any purpose other than this litigation.



Dated: ________________, 20___



________________________________                     ________________________________
Name (printed)                                       Signature



Signed in the presence of:

________________________________
(Attorney)
